 


109 HR 4478 IH: Rape Prevention and Education Grant Program Act of 2005
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4478 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Fitzpatrick of Pennsylvania (for himself and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to extend the program of grants for rape prevention education, and for other purposes. 
 
 
1.Short titleThis Act may be cited as Rape Prevention and Education Grant Program Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)According to the FBI’s 2004 Uniform Crime Report, the only violent crime to show any increase from 2003 to 2004 was forcible rape at 0.8 percent. 
(2)In America, 302,091 women and 92,748 men are raped each year, and 1 in 6 women and 1 in 33 men has experienced an attempted or completed rape as a child or adult. 
(3)Sexual violence starts very early in life. More than half of all rapes of women (54 percent) occur before age 18; 22 percent of these rapes occur before age 12. For men, 75 percent of all rapes occur before age 18, and 48 percent occur before age 12. 
(4)Victims of sexual violence may experience a variety of long-term physical and psychological consequences such as chronic pelvic, head, back and facial pain; gastrointestinal and eating disorders; substance abuse; depression; and suicidal thoughts and attempts. Sexual violence has a devastating impact on individuals, families, communities, and our society as a whole. 
(5)Total costs of rape and sexual assault are estimated to be $127 billion a year in the United States (excluding children), including the loss of productivity, damage of personal property, use of medical and mental health care, police and fire, social/victim services, and negative effect on the victims quality of life. 
(6)More than two-thirds of rape and sexual assault victims are assaulted by someone they know, almost 40 percent by someone they know very well, such as a boyfriend or a spouse. Only 30 percent are sexually assaulted by strangers. 
3.Use of allotment for rape prevention educationThe first section 393B of the Public Health Service Act (42 U.S.C. 280b–1c) (relating to rape prevention education) is amended by amending subsection (c) to read as follows: 
 
(c)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $80,000,000 for each of fiscal years 2007 through 2011. 
(2)National sexual violence resource center allotmentOf the total amount made available under this subsection in each fiscal year, not less than $1,500,000 shall be available for allotment under subsection (b). .  
 
